Citation Nr: 1137194	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  08-10 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the lumbosacral spine (claimed as a back condition).

2.  Entitlement to service connection for an acquired psychiatric disability, other than posttraumatic stress disorder (PTSD) and anxiety reaction.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1964 to June 1968, from May 1969 to August 1970, and from March 1971 to April 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

A Travel Board hearing was held at the RO in May 2009 before the undersigned Acting Veterans Law Judge.

The Board remanded the case to the RO, via the Appeals Management Center (AMC), in February 2010 for further development and adjudicative action.  The case has been returned to the Board for further appellate review.

The Board also notes that, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that claims for service connection for PTSD also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence.  The medical evidence indicates that the Veteran has been diagnosed with depression.  A review of the claims file also shows that service connection is currently in effect for anxiety reaction, as well as PTSD.  

The Appeals Management Center (AMC) granted the Veteran's claim for service connection for PTSD (associating it with a noncompensable rating for anxiety reaction that was already in effect and increasing the disability percentage to 30 percent) in a February 2011 rating decision, and the Veteran did not contest with the rating designated therein.  Thus, the service connection claim for PTSD that was before the Board in February 2010 is no longer in appellate status.

During the course of this appeal, the American Legion requested recognition as the Veteran's service representative.  A review of the claims file shows, however, that the only valid VA Form 21-22 on file designates the Veteran's current service representative, the Disabled American Veterans.  Thus, they are the representative of record.

When the matter was previously before the Board in February 2010, it was determined that new and material evidence had been received to reopen a previously denied claim of service connection for degenerative disc disease of the lumbosacral spine (claimed as a back condition).  Thus, the issue is phrased accordingly above.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran's back disability is related to active service or manifested within one year of active service.

2.  The Veteran is already compensated for his depressive symptomatology by means of his already service-connected PTSD and an anxiety disorder; no separate and distinct symptoms from those already contemplated by that rating assignment have been demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for a back disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2010).

2.  The criteria for establishing service connection for an acquired psychiatric disorder, other than anxiety reaction and PTSD, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in July 2006 that fully addressed all notice elements and was issued prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Furthermore, he was afforded the opportunity to present testimony in support of his claims.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Regulations and Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

The Board has reviewed all the evidence in the Veteran's claims file.  Although there is obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, direct service connection may not be granted without medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and arthritis becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

In evaluating the claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.   Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts historically had held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).   However, in certain instances, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).   Laypersons have generally been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Back claim

The Veteran contended during his May 2009 hearing testimony that he injured his back while on active service in a jeep accident but did not receive any treatment for his in-service injury until 1990.  He indicated that he had injuries to include a motor vehicle accident which made the condition he sustained in-service worse.  He additionally stated that when he began receiving treatment in 1990, that he did not recall his treating physician mentioning his initial jeep injury.

Turning to the objective evidence of record, the Veteran's service treatment records show that the Veteran was treated for a fall in May 1968.  The May 1968 treatment note indicates that the Veteran fell down, striking the mid-costochondral junction and that he had a clinical fracture without displacement.  However, a radiographic report, noted just below the May 1968 entry, indicates that there was no evidence of fracture, soft tissue swelling or displacement.  There was no specific indication of a back injury or treatment referable to a jeep accident.  Subsequent Reports of Medical Examination dated May 1969, July 1970 and March 1971 indicate a normal spine and the accompanying report of medical history reflect no low back complaints.

Following separation from service, the Veteran filed unrelated claims of service connection in 1968 and 1973.  On neither occasion did he seek service connection for a back disability.  He later did so in July 1981.  The claim was denied, as the RO found that the onetime in-service treatment was acute and transitory and resolved without residuals. 

The Veteran next claimed service connection for a back disorder in June 2006.

A review of the medical records obtained by VA shows that the Veteran has received VA and private outpatient treatment for complaints of low back pain first reported in approximately 1990.

A May 1990 letter from Dr. H., indicates that the Veteran was unable to work for 9 days in June 1990 "due to a back injury that was work related."  Private x-rays of the Veteran's lumbosacral spine dated in July 1995 showed intervertebral disc space narrowing, no evidence of fracture or subluxation, and no evidence of spondylolysis or spondylolisthesis.  A private physical examination of the Veteran in March 1998 was normal.

On private outpatient treatment in July 2006, the Veteran complained of back pain which had begun "years ago" and was due to degenerative disc disease, a bulging disc, nerve damage, and osteophytes.  His medical history included back surgery.  Physical examination showed no pain behavior, intact lumbosacral spine flexion and extension, and tenderness and muscle tightness in the lumbar paravertebral area.  The impressions included degenerative disc disease of the lumbosacral spine/low back pain, post-laminectomy syndrome, and lumbar radiculitis.

An October 2006 record of the Tennessee Disability Determination Services reflects complaints of low back pain that began in the early 1990s.

On VA outpatient treatment in May 2007, the Veteran complained of low back pain which began in 1990 when he experienced weakness in the lower extremities and had a lumbar laminectomy.  He reported constant low back pain radiating to the left lower extremity.  His history included back surgery "between 1991 and 1993."  He also stated that he was in receipt of long-term disability benefits "from work."  Physical examination showed no problems of gait and balance, an ability to walk on the tiptoes and heels without any difficulty, a positive straight leg raising test on the left side, and tender lumbar facets.  A magnetic resonance imaging (MRI) scan of the lumbar spine taken in February 2007 was reviewed and showed degenerative disc disease "to varying degrees at multiple levels."  The examiner's assessment was lumbar post-laminectomy syndrome and lumbar degenerative disc disease.

The Veteran was afforded a VA examination in May 2010.  The examiner reviewed the claims file and interviewed and examined the Veteran.  The Veteran claimed that his back pain onset when he fell through a deck while in the military.  He additionally suffered a lumbar spine fracture in 1990 when he fell while working on a riverboat.  His pain progressively worsened in 1995 and he subsequently retired due to his back disability.  He was diagnosed with lumbar degenerative disk disease status post posterior lumbar surgery and radiculopathy.  The examiner indicated that it is less likely than not that the current pain (and disability) is related to his time in the military, noting that the Veteran suffered an injury many years after his time in the military and that his pain was better for many years before beginning again.  Thus, the examiner surmised that it was very unlikely that the Veteran's current back condition is related to his time in the military.

The Veteran's records from the Social Security Administration (SSA) indicate that he retired on April 11, 2006, from his position as a river boat pilot.  He was found disabled as of this date by the SSA for disorders of the back with a secondary diagnosis of affective/mood disorders.  

To summarize, the preponderance of the evidence is against a finding that the Veteran's current back disability is related to his active service.

Indeed, there is no competent evidence linking the Veteran's current back disability to any incident of active service.  There is additionally no competent evidence which indicates that he had degenerative joint disease within one year of active service.  Additionally, the record does not establish a continuity of back symptoms.  Rather, three subsequent examinations in the five years following the Veteran's claimed in-service back injury noted no abnormalities, and the clinical record reveals no treatment for years after discharge.  In this regard, evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Moreover, even the Veteran's lay testimony does not tend to demonstrate a continuity of symptomatology.  Rather, when receiving treatment in May 2007, the Veteran indicated that his lower back pain dated to 1990.  The Veteran also indicated consistently in his representations to the SSA that his back pain had begun with a work-related incident in the 1990s.  He reiterated this position during his recent VA examination and in his hearing testimony.  Nowhere in the record does he report a history of chronic back problems dating back to service.  Thus, continuity has not been shown, either by the clinical record or the Veteran's own statements.  

Finally, the medical evidence of record does not relate any current back  problems to active service.  Indeed, a VA medical opinion, offered following examination of the Veteran and after a review of the relevant records, indicates that the current disorder is less likely than not related to the Veteran's military service.  The rationale was clearly articulated and was based in part on the Veteran's own statements.  For these reasons, the opinion is deemed highly probative and it has not been refuted elsewhere in the record.  

The Veteran himself believes that his back disability is related to active service.  In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, due to the passage of time, the reported delayed onset of symptoms (more than twenty years), and the Veteran's post-service occupational injury in 1990, the question of causation extends beyond an immediately observable cause-and-effect relationship.  As such, the Veteran is not competent to address etiology in the present case.  

Psychiatric Disability

The Board notes at the outset that the Veteran was initially service-connected for anxiety reaction effective July 22, 1981.  The AMC, in a February 2011 rating decision, granted service connection for PTSD, and essentially melded it with the already-service-connected anxiety reaction rating.

The Veteran has been diagnosed with a variety of psychiatric disorders within the relevant period.  Specifically, a July 2009 VA treatment note indicates Axis I diagnoses of PTSD, anxiety, and major depressive disorder, with or without psychotic features.  The note also indicates an Axis II diagnosis of borderline personality disorder.  

The Veteran was afforded a VA examination in July 2010 to determine if he had any acquired psychiatric disorders and to address their etiology.  The examiner noted the history of diagnoses including anxiety and depressive disorders, as well as PTSD.  At that time, the examiner diagnosed PTSD (Axis I) and an Axis II borderline personality disorder (Axis II).  

The Board notes that the relevant diagnostic code for depression is the same as that used to evaluate the Veteran's PTSD and anxiety disorder.  38 C.F.R. § 4.130.
In this regard, the evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  The assignment of separate evaluations is not precluded for separate and distinct symptomatology, but if symptomatology of two disorders is wholly duplicative or overlapping, then an award of separate ratings would not be appropriate.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).
Additionally, the Board is precluded from differentiating between the symptomatology attributable to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App.181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).

For the above reasons, the Board finds that granting the Veteran service connection for depression would constitute impermissible pyramiding.  Indeed, the record fails to demonstrate that the instant claim involves symptoms distinct and separate from those already accounted for in the 30 percent rating for PTSD and anxiety reaction that is currently in effect.  Emphasizing this point, the diagnostic criteria associated with each are identical.  Thus, assigning a rating for each would clearly involve consideration of duplicative symptomatology.  

Thus, service connection for depression must be denied as the Veteran is already service-connected for the same symptomatology as an acquired psychiatric disorder, namely as PTSD.

In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to service connection for degenerative joint disease of the lumbosacral spine (claimed as a back condition) is denied.

Entitlement to service connection for an acquired psychiatric disability, other than PTSD and anxiety reaction, is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


